Citation Nr: 0028338	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, undifferentiated type, currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Jorge J. De La Torre, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran had active military service from January 1970 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating action of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 70 percent for the service-connected 
schizophrenia, undifferentiated type.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in March 1999, at which time he testified 
with respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Additional development of the evidentiary record is in order 
because VA is on notice of the existence of government 
records relevant to the issue under consideration.  See 38 
U.S.C.A. § 5103(a) (West 1991); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA).

The Board notes that additional VA medical records are not 
currently associated with the record on appeal, and may be 
pertinent to the proper adjudication of the veteran's claim.  
It appears from his testimony and the report of the most 
recent VA examination that was conducted in March 2000 that 
he visits the VA Satellite Outpatient Clinic on a regular 
basis.   Although some VA records have been obtained, they 
reflect only sporadic treatment between 1996 and September 
1999.   At his hearing he testified that he is seen by his 
psychiatrist every two months, but the are no records on file 
showing treatment for the six-month period before the last VA 
examination.  The requisition and consideration of all 
available medical-treatment records that are relevant to an 
issue on appeal is necessary for the proper adjudication of 
this case.  This is particularly important with regard to VA 
medical records.  Well-established legal precedent holds that 
VA has constructive notice of medical records in its 
possession, Bell, and therefore, any available records from 
VA facilities should be obtained and associated with the 
file.

More importantly, according to the report of the VA 
examination that was conducted in March 2000, the veteran is 
currently receiving Social Security Administration (SSA) 
benefits, but such records were not associated with the 
claims folder.  Any records pertaining to the veteran's 
application for disability benefits from the Social Security 
Administration must be obtained, as they could be pertinent 
to the veteran's appeal.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & Supp. 2000); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in 
completing their application for benefits pertains to 
relevant evidence which may exist or could be obtained).  The 
section 5103(a) assistance obligation is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as VA and SSA records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

In view of the above, the Board finds that additional medical 
development to evaluate the veteran's schizophrenia disorder 
would prove useful in this case, and would be consistent with 
VA's duty to assist, as his claim seeking an increased rating 
for this disorder is well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In light of the nature of 
the additional evidentiary development ordered by this 
remand, the Board concludes that a new VA psychiatric 
examination should be conducted to ensure compliance with the 
law, applicable VA regulations and relevant precedent 
decisions of the U. S. Court of Appeals for Veterans Claims 
(the Court).  See e.g. Massey v. Brown, 7 Vet. App. 204 
(1994).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should make the necessary 
arrangements to obtain copies of all the 
records of any treatment received by the 
veteran at VA medical facilities in 
Puerto Rico that are not currently on 
file.  The Board is particularly 
interested in the records of the 
treatment received during the year 2000.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining all records from 
that agency which pertain to any claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

3.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's schizophrenia should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
The psychiatrist should be provided with 
a copy of the Diagnostic Codes for 
schizophrenia in existence before and 
after the revision that became effective 
in November 1996, and the language used 
by the psychiatrist to described the 
extent of the veteran's disability should 
be consistent with the applicable 
diagnostic criteria.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from his schizophrenia is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected psychotic 
disorder, bearing in mind his entire 
social and medical history.  The report 
of the examination should be thereafter 
associated with the claims folder.

4.  The veteran should be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this should be noted in the claims folder 
and a copy of notification(s) of the 
examination should be associated with the 
claims folder.            

5.  The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
without good cause may result in an 
adverse decision. .  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).            

6.    The RO should then review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. Specific 
attention is directed to the examination 
report to ensure that it is in full 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
physician for corrective action.           

7.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  The RO 
should specifically consider the fact 
that the schedular criteria by which 
psychiatric disabilities are rated was 
revised during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective 
Nov. 7, 1996) codified at 38 C.F.R. 
§ §4.130, 4.132, Code 9204 (1999).  
Therefore, the RO should decide whether 
either the new or the old version of the 
rating criteria is more favorable to the 
veteran.  If one or the other is more 
favorable, the RO should so state and 
then apply the more favorable version of 
the regulation to the veteran's claim.  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria.      

8.  In adjudicating the claim the RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).             

9.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).        

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



